 1   WO
 2
 3
 4
 5
 6
 7
 8
                        IN THE UNITED STATES DISTRICT COURT
 9
                                 FOR THE DISTRICT OF ARIZONA
10
11
     Manuel Leon-Sanchez,                              No. CV-18-00208-TUC-RM
12
                   Petitioner,                         ORDER
13
     v.
14
     Attorney General of the State of Arizona, et
15   al.,
16                 Respondents.
17          On August 27, 2019, Magistrate Judge D. Thomas Ferraro issued a Report and
18   Recommendation (“R&R”) (Doc. 25) recommending that this Court dismiss Petitioner
19   Manuel Leon-Sanchez’s Amended Petition for Writ of Habeas Corpus pursuant to 28
20   U.S.C. § 2254 (Doc. 6). Petitioner Leon-Sanchez filed an Objection to the R&R (Doc.
21   26), and the Government responded to the Objection (Doc. 27). For the following
22   reasons, Petitioner’s Objection will be overruled and the R&R will be adopted with
23   respect to its findings on the untimeliness of the § 2254 Petition.
24          I.     Standard of Review
25          A district judge “may accept, reject, or modify, in whole or in part,” a magistrate
26   judge’s proposed findings and recommendations. 28 U.S.C. § 636(b)(1). The district
27   judge must “make a de novo determination of those portions” of a magistrate judge’s
28   “report or specified proposed findings or recommendations to which objection is made.”
 1   28 U.S.C. § 636(b)(1). The advisory committee’s notes to Rule 72(b) of the Federal
 2   Rules of Civil Procedure state that, “[w]hen no timely objection is filed, the court need
 3   only satisfy itself that there is no clear error on the face of the record in order to accept
 4   the recommendation” of a magistrate judge. Fed. R. Civ. P. 72(b) advisory committee’s
 5   note to 1983 addition. See also Johnson v. Zema Sys. Corp., 170 F.3d 734, 739 (7th Cir.
 6   1999) (“If no objection or only partial objection is made, the district court judge reviews
 7   those unobjected portions for clear error.”); Prior v. Ryan, CV 10-225-TUC-RCC, 2012
 8   WL 1344286, at *1 (D. Ariz. Apr. 18, 2012) (reviewing for clear error unobjected-to
 9   portions of Report and Recommendation).
10          II.    Background
11      A. Procedural Background
12          On June 13, 2002, Petitioner was indicted for the rape of a 21-month-old child.
13   (Doc. 16 at 12–13, 35.) After a trial by jury, Petitioner was convicted of four felony
14   counts: (1) sexual conduct with a minor, (2) sexual assault, (3) aggravated assault causing
15   serious physical injury, and (4) kidnapping. (Id. at 35.) The verdict included a specific
16   finding that the victim was less than 12 years old. (Doc. 21 at 6.) Pursuant to A.R.S. § 13-
17   604.01 (sentencing for dangerous crimes against children, “DCAC”), Petitioner was
18   sentenced to consecutive terms of life imprisonment with no possibility of parole for 35
19   years on Counts (1) and (2), and 24 years each on Counts (3) and (4). (Doc. 16 at 35.) All
20   sentences were to run consecutively. (Id. at 35.) On April 20, 2004, the Arizona Court of
21   Appeals affirmed Petitioner’s four convictions but modified the sentences for Counts (1)
22   and (2) to run concurrently rather than consecutively. (Id. at 9–10.) Petitioner was re-
23   sentenced on August 9, 2005. (Doc. 21 at 7.)
24          Petitioner filed three Notices of Post-Conviction Relief (“PCR”), but only the third
25   was accompanied by a corresponding Petition. The first Notice—which was stayed until
26   the completion of Petitioner’s direct appeal—was filed on March 27, 2003 (Doc. 16 at
27   65), the second on September 14, 2004 (id. at 68), and the third on June 15, 2015 (id.at
28   25). With respect to the first Notice, Petitioner’s court-appointed PCR counsel filed a


                                                 -2-
 1   Notice of Review stating that “no issues of merit” existed. (Doc. 17 at 3–4.) The Court
 2   granted Petitioner thirty days to file a pro se petition, but he never did so. (Doc. 16 at 68.)
 3   In his third, untimely PCR, Petitioner raised eight grounds for relief. (Doc. 18 at 30–31.)
 4   The State responded. (Doc. 21 at 3–26.) On November 24, 2015, the trial court rejected
 5   all of Petitioner’s claims for relief. (Doc. 16 at 73, 77–82.) The trial court rejected
 6   Petitioner’s first argument as untimely and without merit. (Id. at 79.) It rejected
 7   Petitioner’s remaining arguments as precluded and/or untimely. (Id. at 73, 79–82.)
 8            The Court of Appeals granted review but denied relief. (Doc. 16 at 72–75.) The
 9   Arizona Supreme Court denied review on April 19, 2017. (Doc. 21 at 44.)
10         B. The Amended Petition
11            Plaintiff filed his original Petition for Habeas Corpus pursuant to 28 U.S.C. § 2254
12   on April 20, 2018 (Doc. 1), and he filed an Amended Petition (“Petition”) on May 1,
13   2018 (Doc. 6). The Petition raises eight grounds for relief. (Doc. 6.) Petitioner avers that
14   his habeas Petition was timely filed because the Arizona Supreme Court issued its ruling
15   denying review on his third PCR Petition on April 19, 2017. (Id. at 11.) Therefore, he
16   contends, the filing date of April 18, 2018 is within the one-year limitations period. (Id.)
17   Petitioner alternatively argues that he is entitled to equitable tolling of the limitations
18   period because (1) direct appeal counsel never gave him the complete trial and exhibit
19   record; (2) direct appeal counsel never gave him the direct appeal record; (3) Petitioner
20   has trouble understanding legal jargon; (4) Petitioner lacks legal knowledge; (5)
21   Petitioner believed he was not entitled to any further relief after filing the 2004 PCR
22   Notice; (6) the resentencing court “did not give . . . [Petitioner] 45 days in order to file his
23   PCR petition in Propia Persona;” (7) the court did not give Petitioner new counsel to
24   proceed with a PCR petition.1 (Id. at 61–62.) Petitioner further argues that Martinez v.
25   Ryan, 566 U.S. 1 (2012) supports the equitable tolling of the limitations period. (Id. at
26   62–68.)
27   ....
28
     1
         Petitioner does not specify which court or which PCR he is referring to.

                                                  -3-
 1      C. The R&R
 2          The R&R recommends dismissing the Petition as untimely under the Anti-
 3   Terrorism and Effective Death Penalty Act’s (“AEDPA”) one-year statute of limitations.
 4   (Doc. 25 at 5–9, 12.) The R&R finds that the one-year limitations period expired on
 5   August 29, 2006, rendering the Petition—filed in 2018—untimely by over a decade. (Id.
 6   at 5.) The R&R rejects Petitioner’s argument that the limitations period did not begun to
 7   run until the Supreme Court denied review of the trial court’s ruling on Petitioner’s 2015
 8   PCR. (Id. at 5-6.) The R&R further finds that equitable tolling does not apply and rejects
 9   Petitioner’s arguments that his failure to comply with the statute of limitations should be
10   excused. (Id. at 6–8).
11          The R&R finds, in the alternative, that all but one of the grounds for relief alleged
12   in the § 2254 Petition are procedurally defaulted without excuse. (Id. at 9-10.)
13   Specifically, the R&R finds that the claimed alleged in grounds One, Two, and Four
14   through Eight were not properly exhausted in state court because Petitioner did not raise
15   them on direct appeal; that the claims are now procedurally defaulted; and that Petitioner
16   failed to show cause and prejudice or a miscarriage of justice to excuse the procedural
17   default. (Id. at 10-12.) The R&R finds that ground Three was properly exhausted but is
18   precluded from federal habeas review under the independent and adequate state-ground
19   doctrine because the Court of Appeals addressed this argument on direct appeal and
20   rejected it. (Doc. 16 at 6–7; Doc. 25 at 10.)
21      D. Petitioner’s Objections
22          Petitioner objects to the R&R on three grounds. (Doc. 26.) First, he objects to the
23   R&R’s finding that the Petition was untimely. (Id. at 2.) He argues that the untimeliness
24   of the Petition is excusable because extraordinary circumstances justify equitable tolling,
25   pursuant to Holland v. Florida, 560 U.S. 631 (2010). (Id.) Second, he objects to the
26   R&R’s finding that his claims are procedurally defaulted. (Id. at 3.) He argues that his
27   PCR counsel, as well as trial and appellate counsel, were ineffective and therefore he is
28   entitled to relief pursuant to Martinez v. Ryan, 566 U.S. 1 (2012). (Id.) Third, he objects


                                                 -4-
 1   to the R&R’s finding that some of the claims raised in the Petition were not properly
 2   exhausted. (Id.) He contends that all claims were properly exhausted in state court. (Id.)
 3          III.   Applicable Law
 4          AEDPA allows a state prisoner one year in which to file a habeas corpus petition
 5   in federal court. 28 U.S.C. § 2244(d)(1); Furman v. Wood, 190 F.3d 1002, 1004 (9th Cir.
 6   1999) (AEDPA applies to § 2254 petitions filed after April 24, 1996). As relevant here,
 7   the one-year limitations period begins to run on the date when “the judgment became
 8   final by the conclusion of direct review or the expiration of the time for seeking such
 9   review.” 28 U.S.C. § 2244(d)(1)(A). If a state prisoner does not seek review from the
10   state’s highest court, the judgment becomes final when the time for seeking such review
11   expires. Gonzalez v. Thaler, 565 U.S. 134, 150 (2012).
12          AEDPA’s limitations period is tolled during the time period in “which a properly
13   filed application for State post-conviction or other collateral review with respect to the
14   pertinent judgment or claim is pending.” Id. § 2244(d)(2). The limitations period is also
15   subject to equitable tolling, but only if the petitioner proves that (1) “he has been
16   pursuing his rights diligently” and (2) “some extraordinary circumstance” prevented
17   timely filing. Holland v. Florida, 560 U.S. 631, 649 (2010) (finding extraordinary
18   circumstances due to attorney’s conduct); see also Roy v. Lampert, 465 F.3d 964, 974
19   (9th Cir. 2006) (finding extraordinary circumstances where law library contained no
20   information related to AEDPA); Spitsyn v. Moore, 345 F.3d 796, 799–801 (9th Cir. 2003)
21   (“egregious” attorney conduct can create extraordinary circumstance); Lott v. Mueller,
22   304 F.3d 918, 924–25 (9th Cir. 2002) (denial of access to legal files constitutes
23   extraordinary circumstances); Rasberry v. Garcia, 448 F.3d 1150, 1154 (9th Cir. 2006)
24   (“[A] pro se petitioner’s lack of legal sophistication is not, by itself, an extraordinary
25   circumstance warranting equitable tolling”). For attorney conduct to rise to the level of an
26   “extraordinary circumstance,” the conduct must be more than “garden variety”
27   negligence or “ordinary attorney negligence” such as missing a deadline. See Holland,
28   560 U.S. at 651–52; Spitsyn, 345 F.3d at 800. The standard for a petitioner’s diligent


                                                 -5-
 1   pursuit of rights is “reasonable diligence.” Holland, 560 U.S. at 653. A petitioner seeking
 2   equitable tolling must demonstrate a causal relationship between the extraordinary
 3   circumstance and the lateness of the filing. Spitsyn, 345 F.3d at 799 (citations omitted).
 4          “[T]he threshold necessary to trigger equitable tolling [under AEDPA] is very
 5   high, lest the exceptions swallow the rule.” Miranda v. Castro, 292 F.3d 1063, 1066 (9th
 6   Cir. 2002). The Ninth Circuit has been clear that, given the high threshold, “equitable
 7   tolling is unavailable in most cases.” Miranda, 292 F.3d at 1066.
 8          IV.        Discussion
 9          Petitioner objects to the R&R’s finding that he is not entitled to equitable tolling
10   on AEDPA’s one-year limitations period for filing a habeas petition. Petitioner had until
11   August 29, 2006, at the latest, to file a habeas petition in federal court. The latest possible
12   date on which the judgment against Petitioner became final was at the conclusion of his
13   re-sentencing on August 9, 2005. 28 U.S.C. § 2244(d)(1)(A). Petitioner would have had
14   to appeal that sentencing determination by August 29, 2005. (Doc. 18 at 17); Ariz. R.
15   Crim. P. 31.2(a)(2). He did not do so and the “time for seeking such review” expired on
16   August 29, 2005. Thus, the one-year limitations period for filing a habeas petition expired
17   one year later, on August 29, 2006. As the R&R finds, Petitioner’s untimely 2015 PCR
18   did not reset AEDPA’s clock. See Ferguson v. Palmateer, 321 F.3d 820, 823 (9th Cir.
19   2003). The original § 2254 Petition in this case was filed on April 20, 2018—more than
20   ten years late.
21          Petitioner contends that he is entitled to equitable tolling “not by the individual
22   extraordinary circumstances . . . but rather by the cumulative effect of all the
23   extraordinary circumstances.” (Doc. 26 at 3); Holland, 560 U.S. at 631. However,
24   Petitioner has not shown that he has been diligently pursuing his rights, he does not allege
25   facts that would constitute “extraordinary circumstances,” and he does not connect any
26   such allegations to the untimely filing of his Petition. His conclusory statement is
27   insufficient to support an equitable tolling claim. The § 2254 Petition is untimely under
28   28 U.S.C. § 2244(d)(1). See, e.g., Funtanilla v. Clark, 394 F. App’x 380, 381 (9th Cir.


                                                  -6-
 1   2010) (affirming dismissal of § 2254 petition as untimely where equitable tolling did not
 2   apply); Schinkel v. Kramer, 132 F. App’x 694, 695 (9th Cir. 2005) (affirming dismissal
 3   of § 2254 petition where petitioner did not demonstrate a causal connection between
 4   limited library access and untimely filing).
 5            The Court declines to reach the issues related to procedural default and exhaustion
 6   of Petitioner’s claims because the Petition is clearly untimely, and Martinez does not
 7   provide a basis for equitable tolling of the limitations period. See Brown v. Ryan, 2015
 8   WL 3990513, at *9 (D. Ariz. June 30, 2015) (“Martinez . . . does not address the
 9   timeliness of a habeas petition or the tolling of the AEDPA limitations period.”); Johnson
10   v. Warden, 738 F. App’x 1003, 1007 (11th Cir. 2018) (“Martinez does not apply to
11   equitable tolling[.]”). Even if Petitioner’s PCR counsel was ineffective, “Petitioner does
12   not explain how PCR counsel’s failures prevented him from filing a timely habeas
13   petition in this court.” See McMillan v. Ryan, 2016 WL 1659131, at *4 (D. Ariz. Mar. 9,
14   2016).
15            Accordingly,
16            IT IS ORDERED that Petitioner’s Objection (Doc. 26) is overruled.
17            IT IS FURTHER ORDERED that the Report and Recommendation (Doc. 25) is
18   accepted and adopted with respect to its finding that the § 2254 Petition is barred by
19   AEDPA’s statute of limitations.
20            IT IS FURTHER ORDERED that Petitioner’s Amended Petition for Writ of
21   Habeas Corpus pursuant to 28 U.S.C. 2254 (Doc. 6) is dismissed with prejudice. The
22   Clerk of Court is directed to enter judgment accordingly and close this case.
23   ....
24   ....
25   ....
26   ....
27   ....
28   ....


                                                    -7-
 1          IT IS FURTHER ORDERED, pursuant to Rule 11 of the Rules Governing
 2   Section 2254 Cases, that the Court declines to issue a certificate of appealability, because
 3   reasonable jurists would not find the Court’s ruling debatable. See Slack v. McDaniel,
 4   529 U.S. 473, 478, 484 (2000).
 5          Dated this 31st day of October, 2019.
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                -8-
